Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response to restriction requirement received 14 October 2020 has been made of record. Claims 1-25 are pending. Claims 21-25 have been withdrawn from consideration. Claims 1-20 are being examined.
Applicants’ arguments in traverse of the restriction appear to focus on the assertion that the product of claim 21 cannot be used in a materially different process than that of claim 1.
The examiner disagrees. Intended use limitations do limit the use of a product.
The restriction is maintained.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penta Process, AT 509864 as evidenced by machine translation.
Penta discloses processes for creating artificial snow using water with nucleating agents ([0001]).
Regarding claims 1-4, Penta discloses the use of phyllosilicates, kaolin and talc, with particles sizes preferably between 0.05 and 5 um ([0028], [0029] and [0031]).
Regarding claim 6, the data at [0059] indicate approx.. 1 x 106
Regarding claim 9, the reference teaches temperatures in this range at [0060] to [0062].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penta Process, AT 509864.
Penta has been discussed in some detail above. Penta fails to explicitly recite limitations found in instant claims 5, 7 and 8.
Regarding claim 5, while Penta fails to explicitly recite feldspars as nucleating agents, Penta does repeatedly refer to natural miners substances as nucleating agents. It is the position of the examiner, that, barring a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to substitute feldspar for the silicates of the reference with the reasonable assumption that suitable results would ensue.
Regarding claims 7 and 8, Penta only discloses on example of droplet size and particle number as 750 um and 70 particles at [0059]. It is the position of the examiner that both droplet size and particle number would be a results oriented variables and values such as instantly claimed would have been obvious to one of ordinary skill in the art  and easily determined by routinism.
Claims 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Nothing in the prior art can be found that teaches or fairly suggests treatment of nucleating agents to create micro-cavities on the surface thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118.  The examiner can normally be reached on 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J CAIN/Primary Examiner, Art Unit 1762